Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Office Action supersedes the Office Action mailed 1/13/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “a thermal insulating lining material installed during manufacture of the duct section so as to line the duct section to provide a thermally insulating lining to the duct section air passage, the thermal insulating lining material terminating with an end face, the thermal insulating lining compressible such that the end face is movable from a first position projecting beyond the flange members of the elongate frame to a second position flush with the flange members of the elongate frame; and a gasket formed of insulating material, the gasket positioned near the end face of the thermal insulating lining material; wherein, in use, a first duct section is joined to a second adjacent duct section to form an air passage of a desired length, with the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position, such that the insulating lining of the first duct sections, the insulating lining of the second duct section, and the gasket provide a wall of insulated material throughout the first duct section and the second duct section to prevent cold bridging.” The original specification is completely silent in regards to the claim language above. Applicant’s Figure 1 below illustrates the gasket positioned at the end face of the frame and tape. Therefore, it is impossible for the thermal insulating lining to be positioned flush with the flange members of the elongate frame, and the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position, as claimed. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To clarify the status of the claims with regards to prior art, the Examiner states that at the time finality, the Examiner gave full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.


    PNG
    media_image1.png
    552
    928
    media_image1.png
    Greyscale


Claim 21 recites, “a thermally insulating boarding lining the duct section to provide a thermally insulating lining to the duct section air passage, the thermally insulating boarding terminating with an end face, the thermally insulating boarding compressible such that the end face is movable from a first position projecting beyond the flange members of the elongate frame to a second position flush with the flange members of the elongate frame; and a gasket formed of insulating material, the gasket positioned near the end face thermally insulating boarding; wherein, in use, a first duct section is joined to a second adjacent duct section to form an air passage of a desired length, with the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the thermally insulating boarding of the first duct section to the second position and compressing the end face of the thermally insulating boarding of the second duct section to the second position.” The original specification is completely silent in regards to the claim language above. Applicant’s Figure 1 above illustrates the gasket positioned at the end face of the frame and tape. Therefore, it is impossible for the thermal insulating boarding lining to be positioned flush with the flange members of the elongate frame, and the gasket of the first duct section located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the thermally insulating boarding lining of the first duct section to the second position and compressing the end face of the thermally insulating boarding lining of the second duct section to the second position, as claimed. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To clarify the status of the claims with regards to prior art, the Examiner states that at the time finality, the Examiner gave full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.

Claim 22 recites, “thermally insulating boarding extending between each of the four elongate frame elements to form a rectangular tube, the thermally insulating boarding compressible such that end faces of the thermally insulating boarding are movable between a first position with the end faces projecting beyond the outer surfaces of the two flange members and a second position with the end faces flush with outer surfaces of the two flange members; and a gasket formed of insulating material positioned near one end face of the thermal insulating lining material such that, when a first of the duct sections is joined to a second of the duct sections, the gasket of the first duct section is located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position.” The original specification is completely silent in regards to the claim language above. Applicant’s Figure 1 above illustrates the gasket positioned at the end face of the frame and tape. Therefore, it is impossible for the thermal insulating boarding to be positioned flush with outer surfaces of the two flange members, and the gasket of the first duct section being located between the adjacent flange members of the first duct section and the second duct section thereby compressing the end face of the insulating lining of the first duct section to the second position and compressing the end face of the insulating lining of the second duct section to the second position, as claimed. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To clarify the status of the claims with regards to prior art, the Examiner states that at the time finality, the Examiner gave full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679